Citation Nr: 9930994	
Decision Date: 10/29/99    Archive Date: 11/04/99

DOCKET NO.  98-18 102	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Entitlement to an effective date prior to January 26, 1996, 
for a grant of service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Kentucky Division of Veterans 
Affairs


ATTORNEY FOR THE BOARD

William D. Teveri, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1962 to 
December 1969, and for a period of active duty for training.
This appeal arises from a January 1998 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Louisville, Kentucky.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by the 
RO.

2.  A December 1993 RO decision denied the veteran's claim 
for a nervous condition, to include PTSD; notice of that 
decision was mailed to the veteran on December 21, 1993.  A 
notice of disagreement (NOD) as to that decision was received 
from the veteran on December 6, 1994, fifteen days prior to 
the end of the one year period for filing an NOD.

3.  On August 16, 1995, a notification letter and a statement 
of the case were mailed to the veteran; the final paragraph 
of the notification letter informed the veteran he had 60 
days to respond, "or [the RO] will assume you do not intend 
to complete your appeal and we will close your record.  See 
Item 3 of the Instructions in VA Form 9, Appeal to Board of 
Veterans' Appeals, if you require more time.  (38 U.S.C. 
§ 7105(d)(3), 7105A(b))."

4.  On January 26, 1996, a VA Form 9 substantive appeal was 
received from the veteran; having been received more that 60 
days after the August 16, 1995 RO letter, that document was 
accepted as a claim to reopen his PTSD claim, based upon the 
submission of new and material evidence.

5.  Service connection for PTSD was granted by a December 
1997 RO decision, which determined that new and material 
evidence had been presented; an effective date of January 26, 
1997, and a 10 percent rating, were assigned.

6.  A January 1998 RO decision, finding clear and 
unmistakable error in the December 1997 RO decision, changed 
the effective date to January 26, 1996, which date was the 
date of receipt of the veteran's claim to reopen.


CONCLUSION OF LAW

The requirements for an effective date prior to January 26, 
1996, for a grant of service connection for PTSD, have not 
been met.  38 U.S.C.A. § 5110 (West 1991); 38 C.F.R. 
§§ 3.400(q)(1)(ii) (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

A December 1993 RO decision denied the veteran's claim for a 
nervous condition, to include PTSD; notice of that decision 
was mailed to the veteran on December 21, 1993.  A notice of 
disagreement (NOD) as to that decision was received from the 
veteran on December 6, 1994, fifteen days prior to the end of 
the one year period for filing an NOD.  On August 16, 1995, a 
notification letter and a statement of the case were mailed 
to the veteran; the final paragraph of the notification 
letter informed the veteran he had 60 days to respond, "or 
[the RO] will assume you do not intend to complete your 
appeal and we will close your record.  See Item 3 of the 
Instructions in VA Form 9, Appeal to Board of Veterans' 
Appeals, if you require more time.  (38 U.S.C. § 7105(d)(3), 
7105A(b))."  No response was received from the veteran 
within that 60 day period.  Thus, on October 17, 1995, the 
December 1993 RO decision became final.  See 38 U.S.C.A. 
§ 7105(c) (West 1991); 38 C.F.R. §§ 20.302, 20.1103 (1998); 
Person v. Brown, 5 Vet. App. 449, 450 (1993).

Pursuant to 38 U.S.C.A. § 7105(c), a final decision by the RO 
may not thereafter be reopened and allowed and a claim based 
on the same factual basis may not be considered.  The 
exception to this is 38 U.S.C.A. § 5108, which states that 
"[i]f new and material evidence is presented or secured with 
respect to a claim which has been disallowed, the Secretary 
shall reopen the claim and review the former disposition of 
the claim."  See Thompson v. Derwinski, 1 Vet. App. 251, 253 
(1991).  Therefore, once an RO decision becomes final under 
section 7105(c), absent the submission of new and material 
evidence, the claim cannot be reopened or readjudicated by 
the VA.  See 38 U.S.C.A. §§ 5108, 7104(b); 38 C.F.R. 
§§ 3.104, 3.156(a)(b), 20.302, 20.1103; Barnett v. Brown, 83 
F.3d 1380, 1383 (Fed. Cir. 1996).

On January 26, 1996, a VA Form 9 substantive appeal was 
received from the veteran; having been received more that 60 
days after the August 16, 1995 RO letter, that document was 
accepted as a claim to reopen his PTSD claim, based upon the 
submission of new and material evidence.  Id.; see also 
38 U.S.C.A. § 7105(c); 38 C.F.R. §§ 20.302, 20.1103; Person, 
supra.

Service connection for PTSD was granted by a December 1997 RO 
decision, which determined that new and material evidence had 
been presented; an effective date of January 26, 1997, and a 
10 percent rating, were assigned.  A January 1998 RO 
decision, finding clear and unmistakable error in the 
December 1997 RO decision, changed the effective date to 
January 26, 1996, which date was the date of receipt of the 
veteran's claim to reopen based upon the submission of new 
and material evidence.

38 C.F.R. § 3.400(q)(1)(ii) provides that, for grants of 
service connection based upon the submission of new and 
material evidence received after a final allowance, the 
effective date will be the date of receipt of the new claim 
or the date entitlement arose, whichever is later.

In the present case the December 1993 RO decision was final, 
and the date of receipt of the veteran's reopened claim was 
January 26, 1996.  The RO, in assigning a January 26, 1996 
effective date, determined that the date of entitlement was 
earlier than that date, or coincided with it.

Since there is no entitlement under the law to the benefit 
sought, the appeal must be terminated upon that basis.  See 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (where law and 
not evidence is dispositive, claim should be denied or appeal 
terminated because of lack of legal merit).  Accordingly, an 
effective date prior to January 26, 1996, for a grant of 
service connection for PTSD, is not warranted.


ORDER

An effective date prior to January 26, 1996, for a grant of 
service connection for post-traumatic stress disorder, is 
denied.



		
	R. F. WILLIAMS
	Member, Board of Veterans' Appeals

 

